ON MOTION FOR REHEARING

PER CURIAM.
We initially reversed the summary denial of Sylvester Mosley’s Motion for Post-Conviction Relief pursuant to Florida Rules of Criminal Procedure 3.850, because the State had been unable to provide us with a transcript of Mosley’s plea colloquy. The State has now filed the transcript, which affirmatively refutes Mosley’s allegations.
We therefore grant rehearing, affirm the trial court’s denial of the motion, and withdraw our previous opinion rendered August 29, 2001.